Citation Nr: 0927743	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  09-07 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 10 percent for recurrent 
lumbosacral strain ("a low back disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1940 to 
October 1945 and from October 1947 to September 1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2008 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Sioux 
Falls, South Dakota, which granted a compensable rating of 10 
percent, effective April 2008.

The Veteran appeared at a Travel Board hearing in June 2009 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

In a February 2009 written statement attached to his 
Substantive Appeal (VA Form 9), the Veteran raised a claim of 
entitlement to service connection for a bilateral knee 
disorder as secondary to his service-connected low back 
disorder.  This issue has not yet been considered by the RO, 
and is referred to the RO for appropriate action, as the 
Board does not currently have jurisdiction to consider it.  
See 38 C.F.R. § 20.200 (2008); Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board does not have jurisdiction of an issue 
not yet adjudicated by the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The January 2009 statement of the case (SOC) notes that the 
Veteran does not receive treatment at a VA medical facility.  
During his June 2009 hearing, the Veteran testified that he 
was treated by Dr. Biever at the Pine Ridge Indian Health 
Service for his back over the past two years.  Although the 
Decision Review Officer's October 2008 Informal Conference 
Report notes treatment by a different provider at the same 
facility, and that efforts would be made to obtain the 
records pending a release form from the Veteran, neither 
records nor documentation of an attempt to obtain the records 
is in the claims file.  The Board further notes the Informal 
Conference Report also notes the Tribal Treatment Facility 
does not accept VA authorization forms (VA Form 21-4142), and 
there is no evidence that a release from the Veteran on a 
form accepted by the tribal facility was obtained and used.

It is noted that, in an October 2008 letter, the RO advised 
the Veteran that "[i]n order for [VA] to acquire copies of 
your treatment records we need your permission to ask and 
receive those treatment records".  However he did not 
respond to the RO's letter.  The Board would remind the 
Veteran that, the "duty to assist is not always a one-way 
street.  If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190. 192 
(1991). 

In light of the above, a remand is indicated so that efforts 
may be made to obtain any records related to treatment of the 
Veteran's back.  See 38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated him for a low back disorder since 
April 2007.  At a minimum, all records 
related to his treatment by Dr. Biever, or 
another provider, at the Pine Ridge Indian 
Health Service, should be requested.  The 
AMC/RO should make certain that the 
specific release form accepted by the Pine 
Ridge Indian Health Service medical 
facility is used.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Then, the RO/AMC should readjudicate 
the Veteran's claim for an increased rating 
for his low back disability in light of any 
additional evidence obtained.  If the claim 
is not granted to his satisfaction, the 
RO/AMC should send the Veteran and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


